   Case 1:20-cv-00020-JRH-BKE Document 36 Filed 10/06/20 Page 1 of 1



                 IN THE UNITED      STATES DISTRICT COURT
               FOR THE    SOUTHERN DISTRICT          OF GEORGIA
                               AUGUSTA DIVISION


PLENZIE JONES,                          *
                                        ★


            Plaintiff,                  *
                                        if


     V.                                 *         CV 120-020
                                        *


BI-LO, LLC, d/b/a HARVEY'S              *
SUPERMARKET,                            *
                                        ★


            Defendant.                  *




                                    ORDER




     Before the Court is the parties' Stipulation of Dismissal

with Prejudice.        {Doc. 35.)      Plaintiff and Defendant consent

to dismissal.        Upon consideration, dismissal is proper under

Federal ' Rule    of     Civil      Procedure    41(a) (1)(A) (ii) .       IT    IS

THEREFORE    ORDERED    that   Plaintiff's      claims   are    DISMISSED       WITH


PREJUDICE.     The    Clerk    is   directed    to   CLOSE    this   case.       The


parties shall bear their own costs and fees.

     ORDER    ENTERED    at    Augusta,      Georgia,    this            day     of

October, 2020.




                                                             :hief judge
                                                ?ATES DISTRICT       COURT
                                                 DISTRICT OF GEORGIA
